Citation Nr: 0714624	
Decision Date: 05/16/07    Archive Date: 06/01/07	

DOCKET NO.  03-09 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama




THE ISSUE

Entitlement to secondary service connection for chronic 
obstructive pulmonary disease (COPD) arising from a septal 
deformity disability.



REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with COPD.

2.  The veteran was granted service connection for his septal 
deformity.  

3.  The veteran's COPD resulted, in part, from his septal 
deformity.


CONCLUSION OF LAW

The criteria for secondary service connection for chronic 
obstructive pulmonary disease arising from a septal deformity 
disability have been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service 
connection may also be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 U.S.C.A. § 3.310 (a).  
Establishing service connection on a secondary basis requires 
evidence that shows:  (1) a current disability exists; (2) 
the current disability was either (a) caused by, or (b) 
aggravated by, a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).


The veteran has been diagnosed with COPD.  The report of a 
March 2006 VA Compensation and Pension (C&P) examination 
addressed the issue whether there was a relationship between 
the veteran's septal deformity and his COPD.  The examiner 
noted that the veteran had smoked approximately 50 packs of 
cigarettes per year between the ages of 21 and 44, but that 
he had quit smoking in 1986, some 20 years ago.  She also 
noted that he has problems with allergic rhinitis with 
intermittent bronchitis and he has intermittent sinusitis.  
The physician noted that this case is complicated because it 
is clear that the veteran's smoking damaged his lungs.  
Moreover, his allergic rhinitis contributes to his asthma and 
COPD.  Nevertheless, she concluded that his deviated nasal 
septum and subsequent marked diffuse pansinusitis has 
resulted in an abnormal nasal anatomy, which in concert with 
his other problems, contributes to his obstructive lung 
disease.  She concluded therefore that it is as likely as not 
that his deviated septum, in concert with his other 
predisposition of allergic rhinitis, has resulted in 
obstructive lung disease.  Thus, the C&P examiner concluded 
that the veteran's current COPD disability was caused by his 
service-connected disability of a septal deformity.  There is 
no medical evidence to the contrary in the record.  As a 
result, the veteran's claim for secondary service connection 
is granted.  

Since the veteran's service connection claim has been 
granted, there is no need to address the VA's duties to 
notify and to assist the veteran concerning the information 
and evidence needed to substantiate a claim for VA benefits.  


ORDER

Service connection for chronic obstructive pulmonary disease, 
as secondary to the veteran's service-connected septal 
deformity disability, is granted.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


